Citation Nr: 1329471	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for abdominal aortic 
aneurism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active naval service from January 1966 to 
July 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The record before the Board consists of the Veteran's paper 
claims files and an electronic file known as Virtual VA.

In a June 2012 decision, the Board granted service 
connection for prostate cancer.  At that time, the Board 
also remanded claims for service connection for a 
psychiatric disability, COPD, angina, hypertension, 
abdominal aortic aneurism, and colon/rectal ulcers.  By a 
May 2013 rating decision, the Veteran was awarded service 
connection for major depression disorder, colorectal ulcers, 
and angina.  The case has been returned to the Board for 
further appellate action with respect to the remaining 
issues on appeal.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in 
the appeal, the Veteran's representative informed the Board 
in writing that the Veteran wanted to withdraw his appeal 
for service connection for COPD, hypertension, and abdominal 
aortic aneurism.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for 
entitlement to service connection for COPD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2013).

2.  The criteria for withdrawal of the appeal for 
entitlement to service connection for hypertension have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for 
entitlement to service connection for abdominal aortic 
aneurism have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2013).  Withdrawal may be made by the Veteran or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  Except for appeals withdrawn on the record at 
a hearing, withdrawal must be in writing.  38 C.F.R. 
§ 20.204(b).

In August 2013, the Veteran's representative submitted a 
written statement informing the Board that the Veteran 
wanted to withdraw his current appeal before the Board, 
which includes claims for service connection for COPD, 
hypertension, and abdominal aortic aneurism.  Later that 
month, the Veteran's representative confirmed that a 
withdrawal was being requested.  Thus, there remains no 
allegation of error of fact or law for appellate 
consideration as to those three 

	

issues.  The Board accordingly does not have jurisdiction to 
review the appeal with respect to those issues. 


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


